      Case 4:19-cv-00652 Document 29 Filed on 06/26/19 in TXSD Page 1 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

 IMPACT FLUID SOLUTIONS, LP F/K/A.,                     )
 IMPACT FLUID SOLUTIONS, LLC,                           )      Civil Action Docket
                                                        )      No. 19-cv-00652
               Plaintiff,                               )
 v.                                                     )
                                                        )
 BARIVEN S.A, a state-owned entity, and PDVSA           )
 Services, B.V., a state-owned entity.                  )
                                                        )
            Defendants.                                 )
 _______________________________________                )

                      UNOPPOSED MOTION FOR CORRECTION OF
                           RULING DATED JUNE 19, 2019

       Defendants, BARIVEN S.A. (“BARIVEN”) and PDVSA Services B.V. (“PDVSA

Services”), by and through their undersigned counsel and pursuant to Rule 60(a), hereby move this

Court to correct its order of June 19, 2019, vacating the Motion for Substitution of Counsel, and

in support state the following:

                                   PROCEDURAL BACKGROUND

       On June 6, 2019, Hogan Lovells (“Hogan”) filed a Motion for Substitution (the “Motion”)

purportedly on behalf of the Defendants and seeking to replace Defendants’ counsel: GST LLP

(“GST”). As noted in the Motion, GST opposed the Motion and Hogan proceeded to file the

Motion as “Opposed.” See ECF No. 23. The next day, Hogan also filed a Motion to Stay the

proceedings (“Motion to Stay”). Shortly thereafter, while GST was preparing its response in

opposition to Motion and before the deadline to respond had expired, the Magistrate Judge issued

an order granting the Motion (the “First Order”). See ECF No. 24. Within days, GST on behalf of

Defendants, filed its objections to the First Order, arguing that it was deprived of an opportunity

to present its response and requesting the postponement of the initial pre-trial conference scheduled



                                                 1
      Case 4:19-cv-00652 Document 29 Filed on 06/26/19 in TXSD Page 2 of 4



for June 17, 2019. The initial pre-trial conference continued, with Hogan purportedly representing

the Defendants. Based on an agreement reached between Hogan and Plaintiffs, the Court granted

an Agreed Order on the Motion to Stay. See ECF No. 26. The next day, this Court vacated the First

Order “because the motion was opposed and was granted prior to allowing Defendants the time

provided for in the Local Rules for filing a response…” (the “Second Order”). See ECF No. 27

(emphasis added). In the Second Order, the Court only provided the Plaintiff and not GST on

behalf of Defendants an opportunity to respond to the Motion. See id. (emphasis added).

                                     MEMORANDUM OF LAW

       Rules 59 and 60 of the Federal Rules of Civil Procedure generally govern requests for relief

from a judgment or order, including corrections or amendments. See Fed. R. Civ. P. 59 and 60.

Rule 60(a) provides, in relevant part, that “[t]he court may correct a clerical mistake or a mistake

arising from oversight or omission whenever one is found in a judgment, order or other part of the

record.” Fed. R. Civ. P. 60(a). Rule 60(a) has been specifically found to allow a district court “to

correct a clerical error in judgment if the error causes the judgment to inaccurately reflect the

results of the court’s adjudication.” See Rivera v. PNS Stores, Inc. 647 F.3d 188, 191 (5th Cir.

2011). In other words, a Rule 60(a) motion is appropriate where the correction or amendment

reflects “the necessary implications of the court’s decision…” Id. at 194.

       While the Fifth Circuit has found that Rule 60(a) applies where the mistake is merely

clerical, and not one “of judgment or even of misidentification, but merely of recitation, of the sort

that a clerk or amanuensis might commit, mechanical in nature…”, it has also found that it applies

“where the record makes apparent the court intended one thing but by merely [sic] clerical mistake

or oversight did another.” Id. at 196.




                                                  2
     Case 4:19-cv-00652 Document 29 Filed on 06/26/19 in TXSD Page 3 of 4



       The type of error found in the Second Order falls squarely within the scope of Rule 60(a).

In the Second Order, Court expressly stated that the reason it vacated the First Order was because

the Defendants were not given an opportunity to respond within the time provided for under the

Local Rules. See ECF No. 26. Despite this reasoning, the Court only provided Plaintiff, and not

GST, an opportunity to respond to the Motion. GST therefore requests that the Court change the

Second Order to permit them the opportunity to respond on behalf of Defendants to the Motion.

This change is consistent with the intent expressed in the Second Order and within the scope of

Rule 60(a).

                                          CONCLUSION

       For the foregoing reasons, GST, on behalf of Defendants, requests that the Court correct

the portion of the Second Order that grants Plaintiff rather than GST (on behalf of the Defendants)

an opportunity to respond to the Motion, and for such further relief as this Court may deem just

and proper.



                                                            Respectfully submitted,

                                                            GST LLP
                                                            1111 Brickell Avenue
                                                            Suite 2715
                                                            Miami, Florida 33131
                                                            Tel. (305) 856-7723

                                                            By: s/ Quinn Smith
                                                            Quinn Smith, Fla Bar. 59523
                                                            Admitted Pro Hac Vice
                                                            Katherine A. Sanoja, Fla Bar. 99137
                                                            Admitted Pro Hac Vice
                                                            Gary J. Shaw, DC Bar 1018056
                                                            Pro Hac Vice Admission Pending
                                                            Bethel Kassa, NY Bar 5645650
                                                            Pro Hac Vice Admission Pending



                                                3
      Case 4:19-cv-00652 Document 29 Filed on 06/26/19 in TXSD Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 26, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF filing system. I also certify that the foregoing document
is being served this date on all counsel of record or pro se parties on the Service List below in the
manner specified, either via transmission of Notices of Electronic Filing generated by the CM/ECF
system or in some other authorized manner for those counsel or parties who are not authorized to
receive electronically Notices of Electronic Filing.

                                                              By: s/ Katherine Sanoja
                                                              Katherine A. Sanoja, FL Bar. 99137
                                                              Admitted Pro Hac Vice

                                         SERVICE LIST

Russell Lewis
Myra Siddiqui
One Shell Plaza
910 Louisiana
Houston, Texas 77002
Telephone: 713.229.1767
Facsimile: 713.229.2867
russell.lewis@bakerbotts.com
myra.siddiqui@bakerbotts.com
Attorneys for Plaintiff, Impact Fluid Solutions, LP




                                                 5
